Order entered March 7, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-18-00186-CV

                          IN RE JAMES L. ROWE, Relator

              Original Proceeding from the 304th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. JD-35928-W

                                      ORDER
                       Before Justices Lang, Myers, and Whitehill

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   BILL WHITEHILL
                                                       JUSTICE